Citation Nr: 1045971	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in RO 
rating decisions dated March 2, 1979, and May 15, 1990, which 
denied reopening of the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

(The matter of whether there was CUE in Board decisions which 
denied service connection for a psychiatric disability is 
addressed in a separate decision.)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

This matter was previously before the Board, and adjudicated in a 
decision dated in January 2009.  At that time, the Board 
dismissed a motion for revision of a prior RO decision that 
denied the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a May 2010 memorandum decision, the Court 
vacated the Board's January 2009 decision, and remanded this 
matter back to the Board for further consideration.

A motion to advance this matter on the Board's docket was denied 
in September 2010.


FINDING OF FACT

Subsequent to the March 2, 1979, and May 15, 1990 RO decisions, 
an April 1993 Board decision denied the Veteran's application to 
reopen the claim seeking service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

The April 1993 Board decision subsumed the March 2, 1979 and May 
15, 1990 rating decisions.  38 U.S.C.A. § 7104 (West 2002); Brown 
v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); VAOGCPREC 14-95 (May 12, 1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  However, the Court has held that the VCAA does 
not apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

II.  Analysis

As noted above, this matter was previously decided by the Board 
on the basis that CUE was not adequately pled by the Veteran.  It 
is the subject of a remand by the Court.  In the memorandum 
decision, the Court cited to the Veteran's September 2005 claim, 
wherein he asserted that RO rating decisions were made 
erroneously because they were made on the false premise that his 
neuropsychiatric condition existed prior to service, and also by 
the "false fact" that he served less than 90 days.  The Court 
explicitly found that this assertion raised a valid CUE claim 
regarding prior RO rating decisions.  

The procedural and factual history of the Veteran's claim is as 
follows.  

In a June 1976 decision, the Board denied the Veteran's claim of 
entitlement to service connection for psychiatric disorder.  The 
basis for the Board's denial was that the Veteran's in-service 
symptomatology was attributable to a personality disorder, and 
therefore, by definition, is not a disease or injury for which 
service connection could be granted.  Although incorrect dates of 
service were listed in the Board's decision, the adequacy of the 
Veteran's length of service was never discussed in the Board's 
decision, and it was not a stated basis for denial of the claim.  

In October 1978, the Veteran submitted a service department form, 
showing his proper dates of service.  In a March 2, 1979, rating 
decision, the RO found that new and material evidence had not 
been received.  His corrected dates of service were noted on the 
rating decision.

In a May 15, 1990, rating decision, the RO determined that 
additional evidence showing treatment for schizophrenia did not 
establish a new factual basis related to the issue of entitlement 
to service connection.  The Veteran appealed that denial.  In an 
April 1993 decision, the Board affirmed that new and material 
evidence had not been received to reopen the Veteran's claim.  
The Board determined that all additional evidence added since the 
June 1976 Board adjudication of the Veteran's claim was 
cumulative of evidence already of record.  

On August 17, 1993, the Veteran submitted a claim of entitlement 
to service connection for a psychiatric disorder, which was 
allowed in an August 1999 rating decision, effective as of the 
date of the August 17, 1993, claim.

The Board notes initially that, in the May 2010 memorandum 
decision, the Court specifically agreed with the Board's finding 
that the June 1976 Board decision subsumed earlier rating 
decisions, thus precluding a CUE challenge to those RO decisions.  
Accordingly, the Board will simply repeat this finding, and will 
proceed to address RO rating decisions after the June 1976 Board 
decision.  

Following the June 1976 Board decision, the RO twice denied 
applications from the Veteran to reopen the claim seeking service 
connection for an acquired psychiatric disorder, in March 1979 
and May 1990.  The Veteran appealed the May 1990 decision.  In an 
April 1993 decision, the Board denied the application to reopen 
the claim seeking service connection for an acquired psychiatric 
disorder.  

When a determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision and may not thereafter be reopened and 
allowed except upon receipt of new and material evidence.  A 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).  
An unappealed rating decision, reviewed on the merits by the 
Board, is subsumed in the Board decision and is not subject to a 
claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. 
App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-
82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 
(1994). 

The Federal Circuit clarified that a later Board decision's 
delayed subsuming of an RO decision occurs only when the Board 
decided the same issue that the RO decided and when the RO 
decision and the Board review were based on the same factual 
basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  
The Federal Circuit held that it would be inconsistent with the 
statutes governing the finality of Board decisions to permit a 
CUE challenge before the RO to an earlier RO decision after the 
Board had reviewed all the evidence in that RO decision and 
denied service connection, thus in essence affirming the RO 
decision.

In the current case, the Board finds that its April 1993 decision 
was based on the same factual basis as the March 2, 1979, and May 
15, 1990 RO decisions, and those decisions were subsumed by the 
April 1993 Board decision.  Thus, the March 2, 1979, and May 15, 
1990 RO decisions cannot be subject to a claim of CUE.

In a case such as this, where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Under the circumstances, the Veteran's 
claims of CUE in the 1979 and 1990 RO decisions must be 
dismissed.




ORDER

The claims to revise or reverse the RO's March 2, 1979, and May 
15, 1990 rating decisions, which denied service connection for an 
acquired psychiatric disorder, on the basis of CUE are dismissed.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


